Case 2:20-bk-52015-SDR             Doc 235 Filed 03/29/21 Entered 03/29/21 10:29:59                         Desc
                                    Main Document    Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE

     In re                                                     Case No. 2:20-bk-52015-SDR
     NEOPHARMA, INC.,                                          Chapter 11

                       Debtor.

     In re                                                     Case No. 2:20-bk-52016-SDR

     NEOPHARMA TENNESSEE LLC,

                       Debtor.                                 Jointly Administered


                                 NOTICE OF SUCCESSFUL BIDDER

         PLEASE TAKE NOTICE that pursuant to the Order (I) Authorizing Creditor’s
 Committee and Chapter 11 Trustee to Market Debtors’ Assets for Sale, (II) Approving the Bidding
 Procedures, (III) Approving the Form of Asset Purchase Agreement, (IV) Approving Stalking
 Horse Bid and Certain Bid Protections, (V) Authorizing the Committee Chairperson or the
 Committee’s Designee to Execute Transaction Documents, and (VI) Granting Related Relief
 [Docket No. 185] entered by the United States Bankruptcy Court for the Eastern District of
 Tennessee (the “Bankruptcy Court”) on February 18, 2021 (the “Bidding Procedures Order”):1
 (i) the Bid Deadline was March 24, 2021, at 5:00 p.m. (ET); (ii) in the event of more than one
 Qualified Bids, an Auction would be conducted on March 26, 2021; and (iii) in the event that the
 Chapter 11 Trustee and the Committee did not receive at least two Qualified Bids, no Auction
 would be conducted.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Notice of Extension of
 Stalking Horse Designation Deadline and of Stalking Horse Bidder [Docket No. 223], filed on
 March 21, 2021, American Antibiotics, LLC, a Georgia limited liability company (“American
 Antibiotics”), was designated as the Stalking Horse Purchaser for the Assets. Under the Bidding
 Procedures Order, the Stalking Horse Bid was considered a Qualified Bid.

          PLEASE TAKE FURTHER NOTICE that the court appointed chapter 11 trustee (the
 “Chapter 11 Trustee”) and the Official Committee of Unsecured Creditors (the “Committee”)
 received Qualified Bids for the Assets from Chartwell Pharmaceuticals LLC, a Delaware limited
 liability company (“Chartwell”), and Polymathes Capital LLC, a Delaware limited liability
 company (“Polymathes”).

        PLEASE TAKE FURTHER NOTICE that the Chapter 11 Trustee and the Committee
 conducted an auction (the “Auction”) on March 26, 2021 for the Assets. At the conclusion of the
 Auction, the Chapter 11 Trustee and the Committee selected American Antibiotics as the

 1
   Capitalized terms used but not otherwise defined in this notice shall have the meanings ascribed to them in the
 Bidding Procedures Order.


 77358753.4
Case 2:20-bk-52015-SDR                Doc 235 Filed 03/29/21 Entered 03/29/21 10:29:59                          Desc
                                       Main Document    Page 2 of 3



 successful bidder (the “Successful Bidder”). The terms of the Successful Bidder’s bid, pursuant
 to which it has agreed to purchase the Assets for, among other consideration, a purchase price of
 $8,700,0002 plus certain assumed liabilities, are set forth on the record at the Auction and in the
 Asset Purchase Agreement to be executed between the Chapter 11 Trustee, on behalf of the
 Debtors, and the Successful Bidder (the “American Antibiotics APA”).

         PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
 Order, the Selected Assumed Contracts are attached hereto as Exhibit 1. The proposed assignee of
 the Selected Assumed Contracts shall be American Antibiotics.

        PLEASE TAKE FURTHER NOTICE that at the conclusion of the Auction, the Chapter
 11 Trustee and Committee selected Polymathes as the backup bidder (the “Backup Bidder”) for
 a purchase price of $8,600,000 cash, as set forth on the record at the Auction.

        PLEASE TAKE FURTHER NOTICE that the Chapter 11 Trustee and Committee will
 seek entry of an order approving the sale of the Assets to the Successful Bidder pursuant to the
 terms of the American Antibiotics APA at the Sale Hearing, which is scheduled to be held
 telephonically on March 31, 2021 at 10:00 a.m. (ET) before the Honorable Shelley D. Rucker.
 Procedures for participating in telephonic hearings can be found on the Court’s website at
 www.tneb.uscourts.gov.

 Dated March 29, 2021,

 POLSINELLI PC

 /s/ David E. Gordon                                           /s/ Gregory C. Logue
 David E. Gordon                                               WOOLF, MCCLANE, BRIGHT, ALLEN &
 Georgia Bar No. 111877 (admitted Pro Hac Vice)                CARPENTER, PLLC
 Caryn E. Wang                                                 Gregory C. Logue
 Georgia Bar No. 542093 (admitted Pro Hac Vice)                (Tenn. Bar. No. 012157)
 1201 West Peachtree Street NW                                 900 S. Gay Street, Suite 900
 Atlanta, Georgia 30309                                        Knoxville, TN 37902
 Telephone: (404) 253-6000                                     Telephone: (865) 215-1000
 Facsimile: (404) 684-6060                                     glogue@wmbac.com
 dgordon@polsinelli.com
 cewang@polsinelli.com                                         – and –

 – and –                                                       BUCHALTER, P.C.
                                                               Jeffrey K. Garfinkle
 Michael Malone (Tenn. Bar No. 031219)                         (Cal Bar. No. 153496; Wash. Bar No. 55968)
 401 Commerce Street, Suite 900                                (Admitted Pro Hac Vice)
 Nashville, TN 37219                                           Julian I. Gurule
 Telephone: (615) 259-1510                                     (Cal. Bar. No. 252160)
 Facsimile: (615) 259-1573                                     (Admitted Pro Hac Vice)
 mmalone@polsinelli.com                                        18400 Von Karman Ave., Suite 800
                                                               Irvine, CA 92612
 Counsel to Gary M. Murphey                                    Telephone: (949) 760-1121
 As Chapter 11 Trustee                                         jgarfinkle@buchalter.com
                                                               jgurule@buchalter.com
                                                               Counsel to Official Committee of Unsecured Creditors

 2
     $8,700,000 includes $8,500,000 cash plus a $200,000 break-up fee credit.

                                                           2
 77358753.4
Case 2:20-bk-52015-SDR        Doc 235 Filed 03/29/21 Entered 03/29/21 10:29:59           Desc
                               Main Document    Page 3 of 3



                                         EXHIBIT 1
                                 Selected Assumed Contracts

          Contract                Debtor Contract Party         Contract Counterparty
  PILOT Facility Lease          Neopharma Tennessee LLC       Industrial Development
  Agreement and Related Tax                                   Board of the City of Bristol,
  Documents                                                   Tennessee
  Trademark License             Neopharma, Inc.               GlaxoSmithKline
                                                              Glaxo Group Ltd.
  Patent License Agreement      Neopharma, Inc.               GlaxoSmithKline
                                                              Glaxo Group Ltd.




 77358753.4
